Citation Nr: 1533226	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  10-04 431	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable initial evaluation for hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to March 1971, including service in the Republic of Vietnam.  The Veteran's decorations include the Air Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) RO in Boston, Massachusetts.

The Veteran was granted entitlement to service connection for ischemic heart disease by a RO rating decision dated in November 2010.  Thereafter, the effective date and initial evaluation of the grant of service connection was reconsidered in an RO rating decision dated in August 2011, which assigned an effective date of November 21, 2008, and an initial evaluation of 100 percent disabling.  Thus, the issue of entitlement to service connection for ischemic heart disease is no longer on appeal before the Board.

The Veteran, in his Substantive Appeal on a VA Form 9, dated in January 2010, requested a hearing before a Veterans Law Judge of the Board at his local VA RO.  Subsequently, in statements received in August 2014 and March 2015, the Veteran withdrew his request for a hearing.  Thus, the Board finds that it may proceed.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


